      Case 2:18-cv-01950-JAM-DB Document 78 Filed 03/08/21 Page 1 of 4


 1   iCommLaw                                   DOWNEY BRAND LLP
     Anita Taff-Rice, Esq. (SBN 186039)         MEGHAN M. BAKER (SBN 243765)
 2   1547 Palos Verdes, # 298                   621 Capitol Mall, 18th Floor
     Walnut Creek, CA 94597                     Sacramento, CA 95814-4731
 3
     Tel.: (415) 699-7885                       Telephone: (916) 444-1000
 4   Fax: (925) 274-0988                        Facsimile: (916) 444-2100
     anita@icommlaw.com                         mbaker@downeybrand.com
 5
     Attorneys for Plaintiff                    KELLOGG, HANSEN, TODD, FIGEL
 6   O1 COMMUNICATIONS, INC.                      & FREDERICK, P.L.L.C.
                                                SCOTT H. ANGSTREICH (Pro Hac Vice)
 7
                                                KEVIN D. HORVITZ (Pro Hac Vice)
 8                                              1615 M Street, N.W., Suite 400
                                                Washington, D.C. 20036
 9                                              Telephone: (202) 326-7900
                                                Facsimile: (202) 326-7999
10                                              sangstreich@kellogghansen.com
                                                khorvitz@kellogghansen.com
11

12                                              Attorneys for Defendants
                                                MCI COMMUNICATIONS SERVICES LLC
13                                              and VERIZON SELECT SERVICES INC.
14

15                        UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16

17   O1 COMMUNICATIONS, INC.,                  Case No. 2:18-cv-01950-JAM-DB
18                    Plaintiff,               STIPULATED ORDER EXTENDING
19                                             DEADLINES IN THE SCHEDULING ORDER
               v.
20
     MCI COMMUNICATIONS SERVICES
21   LLC and VERIZON SELECT SERVICES
     INC.,
22

23                    Defendants.
24

25

26

27

28


                    STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 78 Filed 03/08/21 Page 2 of 4


 1             Plaintiff O1 Communications, Inc. (“O1”) and Defendants MCI Communications Services
 2   LLC and Verizon Select Services, Inc. (“Verizon”) (together, the “Parties”) by and through their
 3   counsel, and pursuant to Local Rules 143 and 144 and Federal Rule of Civil Procedure 16(b)(4),
 4   hereby stipulate to an extension of the deadlines in the Court’s June 3, 2019 Scheduling Order
 5   (Dkt. 36) as modified by its June 7, 2019 Order (Dkt. 38) and February 20, 2020 Order (Dkt. 54),
 6   May 1, 2020 Order (Dkt. 59), and August 21, 2020 Order (Dkt. 72), and December 03, 2020
 7   Order (Dkt. 75) to the dates set forth herein. The Court has previously granted a 13-day extension
 8   of time to file a joint status report (Dkt. 27), two three-month extensions, a four-month extension,
 9   and a two-month extension of the deadlines in the scheduling order (Dkts. 54, 59, 72, 75).
10             Good cause exists for this amendment to the scheduling order because the parties have
11   reached agreement in principle and are in the process of drafting a settlement agreement. Both
12   parties agree that a temporary pause in litigation will allow the parties to continue to focus their
13   efforts on finalizing a settlement agreement. Under the current schedule, expert disclosures are
14   due in March. If the schedule is not adjusted, the parties will need to divert their time and
15   resources away from finalizing a settlement agreement to prepare for and conduct depositions in
16   advance of the expert disclosure deadlines. The proposed extension of deadlines by
17   approximately four months will allow the parties to reschedule the remote depositions of O1’s
18   employees to the first three weeks of June, which is sufficiently in advance of the revised expert
19   disclosure deadline set forth below. Such an adjustment will allow the parties to continue
20   drafting the settlement agreement, and likely finalize a settlement of this case in the intervening
21   period.
22             The parties stipulate to amend the deadlines in the scheduling order as follows:
23

24

25

26

27

28
                                                        1
                       STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 78 Filed 03/08/21 Page 3 of 4


 1          Event                                       Date
 2          Disclosure of Expert Witnesses              July 23, 2021

 3          Supp. Disclosure & Disclosure               August 6, 2021
            of Rebuttal Expert Witnesses
 4
            Joint Mid-Litigation Statement              September 10, 2021
 5          Filing Deadline

 6          End of Discovery                            September 24, 2021

 7          Dispositive Motions Deadline                November 12, 2021

 8          Hearing on Dispositive Motions              January 11, 2022 at 1:30 P.M.

 9          Pre-Trial Conference                        February 18, 2022 at 11:00 A.M.

10          Trial                                       April 11, 2022 at 9:00 A.M.

11

12

13

14
          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

16                                           KELLOGG, HANSEN, TODD, FIGEL
     DATED: March 05, 2021                    & FREDERICK, P.L.L.C.
17

18
                                             By:               /s/ Kevin D. Horvitz
19
                                                              Kevin D. Horvitz
20                                                         Attorney for Defendants
                                                    MCI COMMUNICATIONS SERVICES LLC
21                                                  AND VERIZON SELECT SERVICES INC.

22
                                                   ICOMMLAW
23

24
                                             By:               /s/ Anita Taff-Rice
25
                                                                Anita Taff-Rice
26                                                            Attorney for Plaintiff
                                                          O1 COMMUNICATIONS, INC.
27

28
                                                    2
                    STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 78 Filed 03/08/21 Page 4 of 4


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2
     DATED: March 5, 2021                    /s/ John A. Mendez
 3
                                             THE HONORABLE JOHN A. MENDEZ
 4                                           UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                 STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
